Citation Nr: 1207286	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-03 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M. D.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2006, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

In June 2007, the Board remanded the claim to the RO for further development.
 
In a decision in June 2008, the Board denied the claim of service connection for hypertension, including as secondary to service-connected diabetes mellitus, as well as the claim of service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in March 2010, the Court affirmed that portion of the Board's decision, denying service connection for bilateral hearing loss, and vacated that portion of the Board's decision, denying service connection for hypertension and remanded the claim to the Board for further consideration.  

In December 2010, the Board remanded the claim for additional development.  As noted in that document, the claim of service connection for tinnitus had been raised by the record (see the Court's Memorandum Decision of March 2010, page 4), and therefore it is again referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In December 2010, the Board remanded the claim in order to resolve the question of whether or not the Veteran's hypertension was caused by or aggravated by his service-connected diabetes mellitus, type 2.  The Board directed that a VA examiner who had not previously examined the Veteran review the file and render the requested opinion.  Contrary to the Board's directive, the requested opinion was rendered by the same VA examiner, who is not a physician and who had previously examined the Veteran.  

As the development requested by the Board has not been completed, further action is necessary to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also during the pendency of the appeal, in a rating decision in January 2011 the RO granted service connection for chronic kidney disease.  On VA examination in December 2010, the VA examiner expressed the opinion that it was at least as likely as not that the Veteran's current chronic kidney disease was related to diabetes mellitus, type 2.  On VA examination in October 2009 with an addendum report in April 2010 and on VA review in February 2011, the VA examiner stated that chronic renal failure was the primary mechanism through which diabetes mellitus can cause hypertension.  

In light of the grant of service connection for chronic kidney disease, the Veteran has the right to have the RO consider the claim of secondary service connection for hypertension due to kidney disease, which is raised by the record.  

For above reasons, further development is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA physician to determine:



Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran's current hypertension is caused by or aggravated by either service-connected diabetes mellitus, type 2, or service-connected chronic kidney disease.   

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of hypertension beyond its natural clinical course due to a service-connected disability, as contrasted to temporary or intermittent flare-ups of symptoms. 

In formulating the opinion, the VA examiner is to consider the following:

The service treatment records contain no complaint, finding, history, sign, symptom, treatment, or diagnosis of hypertension. 

After service, a laboratory report in November 1991 showed high levels of triglycerides and a laboratory report in 1998 showed high glucose levels.

In January 2001, there was a history of hypertension.  On VA examination in June 2004, there was a four to five year history of hypertension and a six month history of diabetes.   There are several medical opinions, both private and VA since 2006, that are for and against the claim.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current hypertension, when the service-connected disabilities are not more likely than any other to cause or to aggravate hypertension and an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file should be made available to the VA examiner.

2.  After the completion of the above development, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


